Citation Nr: 1624839	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-37 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder other than PTSD.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

11.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

12.  Entitlement to an effective date earlier than June 10, 2011, for the grant of service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011, March 2013, June 2015 and February 2016 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

This claim was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims file systems.  Documents in Virtual VA include relevant VA examinations and other documents duplicative of what is in VBMS or irrelevant to the issues on appeal.

The Veteran failed to report for a June 2014 RO hearing and has not requested that such hearing be rescheduled.

The issue of entitlement to an increased rating for diabetes mellitus has been raised by the record in November 2014 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  The issue of entitlement to recognition of L.L.M. as the helpless child of the Veteran has been raised by the record in July 2015 but has not been adjudicated by the AOJ.  The Veteran is advised that a claim for benefits submitted after March 2015 must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Additionally, a February 2016 rating decision awarded the Veteran TDIU, effective May 29, 2015.  In a statement received in March 2016, the Veteran submitted a timely NOD as to the effective date of this award.  Although the AOJ has not yet issued a statement of the case (SOC) in response to this NOD, it is noted in VACOLS that this issue is being worked by the AOJ.  Accordingly, the Board does not have tentative jurisdiction to remand this issue for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: entitlement to service connection for psychiatric disorder other than PTSD, cervical spine disorder, and low back disorder; and entitlement to a higher initial rating for peripheral neuropathy of the right and left upper and lower extremities.


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied service connection for PTSD based on a finding that it is not shown that the Veteran has a diagnosis of PTSD in accordance with VA regulations.
 
2.  Evidence received after the final March 2004 rating decision regarding the claim of service connection for PTSD does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.

3.  The most credible and competent evidence does not support the conclusion that bilateral hearing loss had its onset in service or within one year of service discharge, or that current hearing loss is related to active military service.
 
4.  The most credible and competent evidence does not support the conclusion that tinnitus had its onset in service, or that current tinnitus is related to active military service.

5.  No evidence prior to June 10, 2011, may be construed as a formal or informal claim of entitlement to service connection for ischemic heart disease.

6.  There was no pending claim for service connection for a heart disorder prior to May 3, 1989, or in between May 3, 1989 and August 31, 2010, and no decision regarding service connection for a heart disorder in between May 3, 1989 and August 31, 2010.

7.  The Veteran's ischemic heart disease (IHD) resulted in left ventricular ejection fraction of 55% and METs of greater than 3 to 5.7, without congestive heart failure.  



CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the March 2004 rating decision pertaining to PTSD is not new and material, and the Veteran's claim of entitlement to service connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  An effective date of August 31, 2010, for the grant of service connection for ischemic heart disease has been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2015).

6.  The criteria for an initial evaluation in excess of 60 percent for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Letters dated in August 2011 and March 2012 contained the notice necessary regarding the claim for PTSD and TDIU.  Regarding the earlier effective date claim, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Although the duty to notify was not met via letter for the claims for hearing loss and tinnitus, the Veteran was notified regarding the elements of the claims in the relevant statement of the case.  Regarding the increased evaluation claim, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for ischemic heart disease.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Additionally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA, private and Social Security Administration (SSA) post-shave been obtained service medical records.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination for his hearing loss and tinnitus claims in 2015.  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regarding ischemic heart disease, the Veteran was provided with examinations in October 2011 and in May 2015.  Those examinations contained findings relevant to evaluating the severity of the service-connected disability and are thus adequate.  

II.  Claim to Reopen

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A March 2004 rating decision denied service connection for PTSD.  The RO essentially concluded that there was no evidence of a confirmed diagnosis of PTSD, in accordance with the applicable regulation, based on a verified stressor consistent with the conditions of the Veteran's service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The March 2004 rating decision is thus final.  See 38 U.S.C.A. § 7105.

At the time of the March 2004 rating decision, the record included service personnel records, which note no history of combat and a military occupational specialty of crane shovel operator, and STRs, which note no complaints or findings of a psychiatric disability.  The record also included the Veteran's statements (to his treating physician) describing general "shocking" events that he witnessed and "bad things" he lived through in Vietnam.  In addition, an April 2003 statement from the Veteran's private physician notes a diagnosis of PTSD related to service.  Also of record was an October 2003 VA PTSD examination report.  After interviewing and examining the Veteran, the examiner concluded that he did not have PTSD in accordance with DSM-IV criteria. 

Evidence received subsequent to the March 2004 rating decision includes treatment records and examination reports dated from 2004 to 2014.  None of those records relate a confirmed diagnosis of PTSD to a verified stressor consistent with the conditions of the Veteran's service.  Also of record are the Veteran's statements dated from 2004 to 2014 maintaining that he has PTSD related to service.  These statements are similar to his statements on file at the time of the March 2004 rating decision.  This is not new evidence, because the evidence contains the same as facts already considered in the March 2004 final decision.  This evidence is not material because does not relate to an unestablished fact, namely a diagnosis of PTSD in accordance with DSM-IV based on a confirmed in-service stressor, which is necessary to substantiate the Veteran's claim for PTSD.

The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his assertion that he has a confirmed diagnosis of PTSD based on a verified stressor is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in March 2004 is not new and material, and reopening of service connection for a PTSD is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claim, the appeal is denied.

III.  Service Connection for Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus (organic disease of the nervous system) are qualifying chronic diseases.  See Walker, 708 F.3d 1331; Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran maintains that he suffers from hearing loss and tinnitus related to his military service, to include acoustic trauma therein.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service personnel records show that the Veteran was a crane shovel operator.  His awards and citations include the Marksman (Rifle) badge.

STRs are negative for complaints or findings related to hearing loss or tinnitus.  An October 1967 separation examination report is negative for findings of hearing loss disability.  The Veteran specifically denied ear trouble and hearing loss in an October 1967 separation report of medical history.

Following service, an August 2002 VA general medical examination report conducted due to the Veteran's claim for non-service-connected pension benefits due to a heart disorder, high blood pressure, asthma, and rhinitis, was conducted.  That examination was negative for complaints related to hearing loss and tinnitus; the Veteran did not claim these disabilities as part of that claim.  Ears were normal on examination.

VA treatment records dated from 2011 to 2013 are negative for complaints or findings related to hearing loss and tinnitus.
  
In a November 2014 statement, a private physician noted the Veteran's complaints (in pertinent part) of hearing loss and tinnitus since his exposure to "high noises" during his military service.  The physician opined that the Veteran had "CARDIOVASCULAR, METABOLICS, MUSCULOSKELETAL AND PSYCHIATRICS DISORDERS WHICH ARE MORE PROBABLE THAN NOT SECUNDARY TO HIS MILITARY SERVICE PERFORMANCE."

A May 2015 VA examination report diagnosed tinnitus and hearing loss.  The VA examiner opined that these disabilities are less likely than not (less than 50 percent probability) to have been incurred in or caused by the service.  In this regard, the examiner noted that there was no medical evidence of hearing loss and tinnitus attributable to military service during of the period of active duty, and in addition, the current audiological evaluation showed high frequency hearing loss in both ears due to presbycusis (a normal aging process).  

First, there are diagnoses of hearing loss and tinnitus.  Second, the Veteran has reported on several occasions that he was exposed to acoustic trauma during service.  The Board accepts his contention of experiencing at least some noise exposure in service.  Accordingly, the issue at hand is whether the current hearing loss and tinnitus had onset during service, had onset within one year of discharge, were noted to be chronic during service, were noted during service and existed since that time, or whether they are otherwise related to active service.  

First, the evidence does not indicate that he was diagnosed with sensorineural hearing loss or tinnitus, within one year of his leaving active duty in December 1965 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Second, there is no notation of hearing loss or tinnitus during service, so the chronic provisions and the continuity of symptomatology is not established.  Indeed, despite his report to his private physician of having hearing loss and tinnitus since service, he denied any such symptoms at the time of his service discharge in 1967 and did not report any such problems on VA examination in 2002 or in his claim for pension benefits in which he listed multiple ailments, including hypertension and rhinitis.  Accordingly, that discharge examination and later lack of statements conflicts with his current statements made in connection with the appeal.  Thus, the Board finds these statements regarding in-service onset and continuous symptoms insufficiently credible.  

Third, and finally, the evidence of record does not demonstrate a nexus between service and the Veteran's hearing loss and tinnitus.  The Board finds that the 2015 VA examination report provides the most probative evidence against the claim for service connection.  The 2015 VA examiner thoroughly reviewed the claims file, after which the examiner essentially opined that the Veteran's hearing loss and tinnitus were not related to service, to include noise exposure therein, but were due to normal aging process.  As the VA examiner's opinion was based on a review of the pertinent medical history and is supported by sound medical rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

In contrast, the Board finds the 2014 private physician's opinion to be of little probative value.  This private physician failed to provide the medical basis to support his conclusion and appears to rest solely on the Veteran's history, which has been found to be not credible.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In light of this, the Board finds the 2015 VA opinion to be the most probative medical evidence of record.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability and tinnitus falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of tinnitus and difficulty hearing, as well as noise exposure in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss and tinnitus diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Any assertion of experiencing hearing loss and tinnitus since service is weakened by the conflicting evidence of record.  In the October 1967 report of medical history and in his 2002 claim for pension benefits, the Veteran did not identify hearing loss or tinnitus.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, the lay evidence lacks probative value.

In arriving at the decision to deny the service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claims are denied. 

IV.  Earlier Effective Date for Service Connection for Ischemic Heart Disease

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

A claim for VA benefits requires (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86.  This is because a claimant is not expected to have medical expertise and generally is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2). 

Additionally, where a grant of service connection for coronary artery disease is based on a liberalizing law, as it was here, there are additional regulations relating to effective dates.  See 38 C.F.R. § 3.309(e) (2015) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2015).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816 (2015).  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  38 C.F.R. § 3.816(c)(2).

A claim is considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).

The Veteran asserts that he first suffered from and claimed a heart condition in 2002; therefore, he maintains that his ischemic heart disease should have been granted effective 2002.  See November 2011 Notice of Disagreement.

The record shows that the Veteran submitted his original VA claim for nonservice-connected pension in June 2002.  The AOJ granted his claim, finding that he was permanently and totally disabled to due to various disabilities including hypertensive heart disease, in an October 2002 rating decision.  

The Veteran submitted a statement seeking service connection for various disabilities that was received on June 10, 2011.  He noted that he had recently had heart surgery.  Included with his claim were medical records pertaining to treatment for heart disability.

In order for the Veteran to be entitled to an effective date earlier than June 10, 2011, for the grant of service connection for ischemic heart disease, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for heart disability prior to that date.  38 C.F.R. §§ 3.1(p), 3.155(a) (2013). 

Therefore, the Board must determine whether the Veteran's June 2002 pension claim may also be considered as a claim for service connection for a heart disability.  VA regulations state that a claim for compensation "may be" considered to be a claim for pension, and that a claim for pension "may be" considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  In this case, the Board finds that the June 2002 claim was a claim for non-service-connected pension and may not be considered as a claim for service connection.

On June 18, 2002, the Veteran filed a VA Form 21-526 ("Veteran's Application for Compensation or Pension").  Under Part A, "Tell us what you are applying for," he checked the box for "Pension", not "Compensation" or "Compensation and Pension".  He did not complete Part B of the form pertaining to Compensation Claims.  He did not provide any information in Part C of the form for the question of "When did the disability(ies) begin?"  He attached medical evidence, which consisted entirely of post-service treatment records and contained no opinion relating any of the disabilities to service.  The Veteran was informed that the RO construed his claim as one for pension.  He did not discuss any in-service disability or injury.  He did not state that he intended to seek compensation for a condition he believed was related to service.  His 2002 claim is properly construed as a claim for pension, not service connection. 

Because his 2002 claim was reasonably construed as a claim for nonservice-connected pension based upon post-service disabilities, and may not be reasonably construed as a claim for compensation benefits based on a disability that the Veteran believed was due to military service, an earlier effective date is not warranted - there are no other communciations of record that indicate the desire to file a claim for service connection for a heart disorder.

In contrast to the claim filed in 2002, the Veteran's June 10, 2011 claim specifically states his belief that his heart disability was caused by Agent Orange exposure in service.  June 10, 2011, is the proper effective date because it is the date of his first claim for service connection for a heart disability. Prior to that date, no communication from the Veteran indicated that he intended to seek service connection for a heart disability that he believed was related to service. 

The Veteran has also submitted medical evidence showing that he had symptoms of his heart disability prior to June 10, 2011, but the evidence does not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b); Servello, 3 Vet. App. at 199. 

Under general rules, an earlier effective date is not assignable.  See 38 C.F.R. 
§ 3.400(r).  

Additionally, the Nehmer provisions do not provide relief for the Veteran as there was no claim pending for service connection pending prior to May 3, 1989, in between May 3, 1989 and August 31, 2010, and no decision in between May 3, 1989 and August 31, 2010.  The Veteran did, however, file his claim for service connection within one year of the effective date of the liberalizaing law.  Accordingly, the Veteran' effective date is August 31, 2010, but no earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  To this extent, the appeal is granted.

IV.  Increased Evaluation for Service-Connected Ischemic Heart Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 60 percent evaluation for his service-connected ischemic heart disease.  Under Diagnostic Code 7005, this contemplates more than one episode of acute congestive heart failure (CHF) in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 percent to 50 percent.  A maximum 100 percent rating contemplates chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A May 2011 VA treatment record noted LVEF of 55%.  June 2011 VA treatment records noted a mitral valve replacement.  The Veteran had presented with a history of progressive shortness of breath.  The replacement was conducted to avoid CHF.

An October 2011 VA examination was conducted.  The Veteran reported taking continuous medication for the disability.  He reported during the last years, he was having easy fatigue and chest tightness.  He underwent mitral valve replacement on June 2011.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or an implanted automatic implantable cardioverter defibrillator.  The examiner found there was no CHF.  Upon stress testing in April 2011, the Veteran could perform 5.7 METs.  Upon echocardiogram, there was no evidence of cardiac hypertrophy or dilatations.  LVEF was 55%, based upon a May 2011 test.  The examiner found the ischemic heart disease did not affect the Veteran's ability to work.    

In a March 2012 VA record, the Veteran reported feeling well and denied chest pain, shortness of breath, and palpitations.  A chest x-ray showed a normal heart size.  In an August 2012 VA record, the Veteran denied chest pain, shortness of breath, and palpitations.  A September 2012 VA record, the Veteran reported an episode of palpitations.  A November 2014 private medical record noted the Veteran reported dizziness, shortness of breath, chest tightness.  The diagnosis was mitral valve insufficiency.  In an April 2015 VA record, the Veteran reported palpitations and increased irregular heart rate.  Testing was conducted which revealed atrial fibrillation with adequate ventricular response  

A May 2015 VA examination was conducted.  The Veteran reported persistent daily episodes of angina, dizziness, fatigue, and dyspnea upon walking over 100 years or climbing one flight of stairs.  This was not relieved by daily constant use of medication.  The Veteran used continuous medication to control his ischemic heart disease.  There was no history of myocardial infarction or CHF.  There was constant atrial fibrillation.  Upon examination, there was an irregular rhythm and normal heart sounds.  There was evidence of cardiac hypertrophy based upon an April 2015 chest x-ray, but no evidence of cardiac dilatation.  A March 2015 EKG showed atrial fibrillation.  A March 2015 echocardiogram showed LVEF of 55%, with elevated left atrial pressure and normal wall thickness.  An exercise stress test was not performed as it was not without significant risk.  The examiner provided an interview-based METs test, which found that dyspnea, fatigue, angina, and dizziness would be present upon greater than 3 METs to 5 METs.  

The Board finds that an evaluation in excess of 60 percent is not warranted.  The 2011 and 2015 VA examiners determined there was no CHF.  In both examinations LVEF was 55% and METs were greater than 3 to 5.7.  These findings do not more closely approximately a workload of 3 METs or less.  Accordingly, an increased evaluation is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board must also consider assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence of record does not provide diagnoses of hyperthyroid heart disease, implantable pacemaker, and cardiac transplantation.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7018, 7019 (2015).  Additionally, valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, myocardial infarction, hypertensive heart disease, ventricular arrhythmias, atrioventricular block, heart valve replacement, coronary bypass surgery, and cardiomyopathy are evaluated under the same criteria as coronary artery disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-04, 7006-07, 7011, 7015-17, 7020 (2015).  Furthermore, the diagnostic code for supraventricular arrhythmias does not provide for an evaluation in excess of 60 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2015).  Accordingly, alternate diagnostic codes do not provide for an increased evaluation. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's ischemic heart disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms as reflected by the medical findings in particular testing are contemplated - to include workload findings as determined by METs, which resulted in dyspnea, dizziness, shortness of breath, and chest pain.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

 In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An effective date earlier of August 31, 2010, but no earlier, for the grant of service connection for ischemic heart disease is granted.

An initial evaluation in excess of 60 percent for service-connected ischemic heart disease is denied.


REMAND

Psychiatric Disorder Other than PTSD

Although the Veteran underwent a VA psychiatric examination in May 2015, the examination report is inadequate for adjudication purposes.  Specifically, the VA examiner stated that the Veteran does not now have a psychiatric disorder; he previously had anxiety disorder that is now resolved.  The examiner indicated that this disability was not related to service, noting that the Veteran sought psychiatric care in 2001, thirty-six years after his military discharge, and received psychiatric care for one year, with no further history of psychiatric care.  However, the Board notes that in an April 2003 statement, the Veteran's private physician stated that he had been treating the Veteran for a severe psychiatric illness related to service since 2001.  Diagnosis included panic disorder. 

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand for a clarifying medical opinion is thus necessary in this matter.

Cervical Spine and Low Back Disorders

The Veteran maintains that he currently has cervical spine and low back disorders related to service.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The AOJ did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In a November 2014 statement, the Veteran's private physician noted the Veteran's complaints of neck and back pain and a diagnosis of chronic myositis of the cervical and lumbar spine muscles, for which "medical therapy" provided "poor improvement of symptoms."  The Veteran's private physician opined that these disabilities are "more probable than not" secondary to military service.  No supporting rationale was provided, thus, this opinion is not sufficient upon which to grant service connection.  It is, however, sufficient to trigger VA's duty to provide the Veteran with an examination.
Peripheral Neuropathy

The Veteran seeks higher initial ratings for his service-connected peripheral neuropathy of the right and left upper and lower extremities.  The Veteran underwent a VA examination in May 2015; however, the findings are inadequate for adjudication purposes.

Specifically, the May 2015 VA examination report does not contain sufficient detail to decide the claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner reported that the examination was conducted via approved video telehealth.  The report contains no EMG or other diagnostic testing, and no explanation as to why such testing would not be helpful in this case.  On remand, additional examination is required in order to properly rate the disabilities under the criteria set forth in Diagnostic Codes 8514 and 8521.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any cervical spine and low back disorders present during the period of this appeal.  The claims file must be made available to and reviewed by the examiner and any indicated studies should be performed.  A supporting explanation for all requested opinions shall be provided.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any cervical spine or low back disorder is related to the Veteran's period of active military service. 

The examiner must address the private opinion in favor of the Veteran's claims.  

4.  After any additional records are associated with the claims file, return the Veteran's claims file to the VA examiner who provided the May 2015 psychiatric opinion for an addendum opinion.  If that examiner is not available, any VA psychiatrist or psychologist can provide the opinion.  The claims file must be made available for review.  A supporting explanation must be provided for all opinions.  

The following questions must be answered:

a.  Identify all of the Veteran's psychiatric disorders that have been diagnosed following service.  In this regard, include a discussion of the panic disorder noted on an April 2003 private treatment record as well as any diagnosis made in the records received on remand.  If the examiner does not believe that the evidence supports a diagnosis of a psychiatric at any time during the appeal period, such should be stated and explained.   

b.  Is it is at least as likely as not (50 percent probability or more) that each psychiatric disorder diagnosed during the appeal period had its onset in, or is otherwised related to, military service? 

5.  After any additional records are associated with the claims file, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity of the Veteran's service-connected bilateral peripheral neuropathy of the upper and lower extremities.  The entire claims file must be made available to the examiner for review.  A supporting explanation for all opinions must be provided. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner should identify all impairment and symptoms due to the service-connected peripheral neuropathy of the bilateral upper and lower extremities.  

Taking into account the examination findings, the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, and its impact on the Veteran's employability and daily activities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


